Citation Nr: 0309447	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-01 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for spondylosis, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The veteran had active service from August 1969 to March 1971 
and from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York (NY), that granted the veteran's request 
for an increased rating on his service-connected spondylosis 
and evaluated it as 20 percent disabling.  The veteran 
disagreed with this decision in January 2001, at which time 
he also requested an increased (compensable) rating on his 
service-connected duodenal ulcer.  The veteran perfected a 
timely appeal of the May 2000 rating decision in February 
2001.  By rating decision issued in June 2001, the RO denied 
the veteran's request for an increased rating on his service-
connected duodenal ulcer.  The veteran perfected a timely 
appeal of this determination in May 2002.  Following 
additional development of these claims, they were returned to 
the Board.


REMAND

In March 2003, the Board notified the veteran that, pursuant 
to the authority granted by 38 C.F.R. § 19.9(a)(2) (2002), it 
was undertaking additional development with respect to the 
issues of entitlement to increased ratings for spondylosis 
and for a duodenal ulcer.  Specifically, the veteran was 
notified that he was being scheduled for VA examinations.  
The reports of these examinations, accomplished in April 
2003, have been associated with the veteran's claims folder.  

In Disabled American Veterans v. Principi, No. 02-7304 (Fed. 
Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) (2002).  As such, although the Board 
has obtained copies of the April 2003 VA examination reports, 
in light of the Federal Circuit's decision, the case must be 
remanded.

The Board notes that, in the report of VA gastrointestinal 
examination accomplished in April 2003, the examiner stated 
that he was ordering endoscopic examination of the veteran 
and that the results of that examination would be sent to the 
RO upon receipt.  However, the results of the veteran's 
endoscopic examination have not been associated with the 
claims folder.  Further, the examiner who conducted the 
veteran's April 2003 VA gastrointestinal examination provided 
no diagnosis or opinion based on the complete results of this 
examination, including the results of the endoscopic 
examination that he ordered.  Because the report of the 
veteran's VA gastrointestinal examination accomplished in 
April 2003 does not contain sufficient detail, it must be 
returned as inadequate for evaluation purposes.  38 C.F.R. 
§ 4.2 (2002).

Further, the Board also notes that, during the pendency of 
this appeal, the regulations pertaining to Diagnostic Code 
5293 (Intervertebral Disc Syndrome), which is potentially 
applicable to the veteran's currently appealed claim for an 
increased rating on spondylosis, were revised effective 
September 23, 2002.  67 Fed. Reg. 54345-54349 (Aug. 22, 
2002).  Where, as here, the law or regulations change after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As such, on 
remand, the RO should again advise the veteran of the 
criteria contained in the revised Diagnostic Code 5293.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should provide the veteran and 
his representative with a copy of the 
criteria contained in the former and 
revised Diagnostic Code 5293.

2.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim for an increased 
rating in excess of 20 percent for 
spondylosis, and an increased 
(compensable) rating for a duodenal 
ulcer.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

3.  The RO should contact the veteran and 
his service representative and request 
that they identify by name, address, and 
approximate (beginning and ending) 
date(s), any VA and non-VA health care 
providers who have treated the veteran 
for a duodenal ulcer during the period 
from January 2000 to the present date; 
and that have treated him for spondylosis 
during the period from August 1998 to the 
present date.  The aid of the veteran in 
securing these records, to include 
providing VA with the necessary 
authorization(s), should be obtained as 
needed.  If any requested records are not 
available, or if the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his service representative 
should be so informed in writing.

4.  After undertaking the above 
development, the RO is asked to refer the 
veteran's claims folder to the VA Medical 
Center at Albany, New York, for review by 
an appropriate medical specialist, 
preferably the VA examiner (A. Wiener, 
M.D.) who provided the April 2003 medical 
opinion, if available, for the purpose of 
obtaining an addendum to the April 2003 
VA gastrointestinal examination report.  
The claims folder should be sent to Dr. 
Wiener or any other designated 
gastroenterologist for review.  
(a)	 If Dr. Wiener is available, ask him 
to obtain the results of the veteran's 
endoscopic examination which he 
ordered at the time of the veteran's 
April 2003 gastrointestinal 
examination.  Based on a review of the 
veteran's claims folder, including a 
review of all results obtained as part 
of the veteran's April 2003 
gastrointestinal examination, Dr. 
Wiener should be asked to provide an 
opinion as to the current nature and 
severity of the veteran's duodenal 
ulcer.  Specifically, he should be 
asked whether the veteran's duodenal 
ulcer is moderately severe or less 
than severe but with impairment of 
health manifested by anemia and weight 
loss or recurrent incapacitating 
episodes averaging 10 days or more in 
duration at least 4 or more times a 
year; or whether the veteran's 
duodenal ulcer is severe, with pain 
only partially relieved by standard 
ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with 
manifestations of anemia and weight 
loss productive of definite impairment 
of health?
(b)	If Dr. Wiener is not available, the 
VA Medical Center in Albany, NY, is 
asked to designate another 
gastroenterologist.  The reviewing 
gastroenterologist is asked to obtain 
the results of the veteran's 
endoscopic examination ordered by Dr. 
Wiener at the time of the veteran's 
April 2003 gastrointestinal 
examination.  Based on a review of the 
veteran's claims folder, including a 
review of all results obtained as part 
of the veteran's April 2003 
gastrointestinal examination by Dr. 
Wiener, the reviewing 
gastroenterologist is asked to provide 
an opinion as to the current nature 
and severity of the veteran's duodenal 
ulcer.  Specifically, the reviewing 
gastroenterologist should be asked 
whether the veteran's duodenal ulcer 
is moderately severe or less than 
severe but with impairment of health 
manifested by anemia and weight loss 
or recurrent incapacitating episodes 
averaging 10 days or more in duration 
at least 4 or more times a year; or 
whether the veteran's duodenal ulcer 
is severe, with pain only partially 
relieved by standard ulcer therapy, 
periodic vomiting, recurrent 
hematemesis or melena, with 
manifestations of anemia and weight 
loss productive of definite impairment 
of health?

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claims of entitlement to an 
increased rating for spondylosis, 
currently evaluated as 20 percent 
disabling, and an increased (compensable) 
evaluation for a duodenal ulcer.  The 
veteran's claim of entitlement to an 
increased rating for spondylosis, 
currently evaluated as 20 percent 
disabling, must be evaluated in light of 
all of the evidence received since the 
February 2002 supplemental statement of 
the case and associated with the 
veteran's claims folder in response to 
the Board's development request in 
November 2002; and the veteran's claim of 
entitlement to an increased (compensable) 
evaluation for a duodenal ulcer must be 
evaluated in light of all of the evidence 
received since the April 2002 statement 
of the case and associated with the 
veteran's claims folder in response to 
the Board's development request in 
November 2002.

6.  If the determination remains adverse 
to the veteran, he and his representative 
(if any) should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on these claims, to include all 
pertinent evidence received since 
statement of the case (April 2002), 
supplemental statement of the case 
(February 2002), and the applicable law 
and regulations governing an increased 
rating for the disabilities in question.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


